DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 21-40 are objected to because of the following informalities:  
In claim 21, it is not clear if the temperature sensor, as recited in line 13, is referring to the temperature sensor recited in line 7; and --value-- should be added before “to” in line 21.
In claim 25, it is not clear if the defect, as recited in line 3, is based on the comparison of the calculated thermal resistance value recited in line 21 of base claim 21.
In claim 26, there is lack of relationship between the indicating of a pause operation of the instrument, as recited in line 3, with the steps recited in lines 11-22 of base claim 21.
In claim 27, there is lack of relationship between the initiating an ejection operation to eject the consumable from the instrument, as recited in line 3, with the steps recited in lines 11-22 of base claim 21.
In claim 29, --that-- should be added after “determine” in line 3.
In claim 30, --value-- should be added before “to” in line 14; and it is not clear if the step of comparing the calculated thermal resistance to a predetermined resistance threshold value, as recited in the last two lines, is what determines the defect the thermal interface, as recited in the preamble.
In claim 31, it is not clear if the defect, as recited in line 2, is based on the comparison of the calculated thermal resistance value to a predetermined resistance threshold value recited in lines 14-15 of base claim 30.
In claim 32, there is lack of relationship between the indicating of a pause operation of the instrument with the steps recited in lines 3-15 of base claim 30.
In claim 33, there is lack of relationship between the initiating an ejection operation to eject the consumable from the instrument with the steps recited in lines 3-15 of base claim 30.
In claim 35, --that-- should be added after “determining” in line 1.
In claim 39, --value-- should be added before “to” in line 11; --that-- should be added after “determining” in line 13; and --value-- should be added before “to” in line 14.
Claims 22-24, 28, 34, 36-38, and 40 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 21 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent 11,327,035 [hereinafter ‘035] in view of U.S. Patent Application Publication 2016/0130651 to Lehto et al [hereinafter Lehto].
Referring to claim 21 of the instant application, claim 20 of ‘035 (see base claim 13 of ‘035) claims an instrument comprising: 
a thermal component and a consumable, the consumable and thermal component forming a thermal interface when the consumable is received on the thermal component;
a temperature sensor configured to detect a temperature of the thermal component; and 
a computer-readable medium having stored thereon a computer program comprising instructions to cause the instrument to: 
drive the thermal component using a periodic sine wave input based on a predetermined interrogation frequency,
measure a thermal response signal (temperature output) using a temperature sensor of the instrument responsive to driving the thermal component using the periodic sine wave input,
determine (calculate) a phase offset of the thermal response signal responsive to the periodic sine wave input,
calculate (determine) a thermal resistance value for the thermal interface using a calibrated resistance-phase offset equation and the determined phase offset, and
compare the calculated thermal resistance value to a predetermined resistance threshold value.
Claim 20 of ‘035 does not claim a housing; and the thermal component being positioned within the housing and configured to receive the consumable, wherein the consumable is configured to receive a sample and a reagent.
 However, Lehto discloses an instrument that comprises a housing; and a thermal component that is positioned within the housing and configured to receive the consumable, wherein the consumable is configured to receive a sample and a reagent, in order for the housing to seat and hold the thermal component and the consumable during use.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 20 of ‘035 by claiming that the instrument comprises a housing; and that the thermal component is positioned within the housing and configured to receive the consumable, wherein the consumable is configured to receive a sample and a reagent, as suggested by Lehto, in order to seat and hold the thermal component and the consumable during use.

Claim 22 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of ‘035 in view of Lehto, as stated above with respect to claim 21 of the instant application, and further in view of claim 17 of ‘035.
Referring to claim 22 of the instant application, claim 20 of ‘035 in view of Lehto claim all of the limitations of claim 22 of the instant application, as stated above with respect to claim 21 of the instant application, except for claim 20 of ‘035 claiming that the thermal component comprises a thermoelectric cooler.
However, claim 17 of ‘035 claims that the thermal component comprises a thermoelectric cooler for determining a characteristic of the thermal interface.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 20 of ‘035 in view of Lehto by claiming that the thermal component comprises a thermoelectric cooler, as in claim 17 of ‘035, in order to determine the characteristic of the thermal interface.

Claim 23 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of ‘035 in view of Lehto, as stated above with respect to claim 21 of the instant application, and further in view of claim 18 of ‘035.
Referring to claim 23 of the instant application, claim 20 of ‘035 in view of Lehto claim all of the limitations of claim 23 of the instant application, as stated above with respect to claim 21 of the instant application, except for claim 20 of ‘035 claiming that the consumable comprises a flow cell.
However, claim 18 of ‘035 claims that the consumable comprises a flow cell for determining a characteristic of the thermal interface.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 20 of ‘035 in view of Lehto by claiming that the consumable comprises a flow cell, as in claim 18 of ‘035, in order to determine the characteristic of the thermal interface.

Claim 25 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of ‘035 in view of Lehto, as stated above with respect to claim 21 of the instant application, and further in view of claim 16 of ‘035.
Referring to claim 25 of the instant application, claim 20 of ‘035 in view of Lehto claim all of the limitations of claim 25 of the instant application, as stated above with respect to claim 21 of the instant application, except for claim 20 of ‘035 claiming that the computer-readable medium having the computer program stored thereon further comprises instructions to cause the instrument to determine a presence of a defect at the thermal interface responsive to the calculated thermal resistance value.
However, claim 16 of ‘035 claims that the computer-readable medium having the computer program stored thereon further comprises instructions to cause the instrument to determine a presence of a defect at the thermal interface responsive to the calculated thermal resistance value in order to determine a characteristic of the thermal interface.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 20 of ‘035 in view of Lehto by claiming that the computer-readable medium having the computer program stored thereon further comprises instructions to cause the instrument to determine a presence of a defect at the thermal interface responsive to the calculated thermal resistance value, as in claim 16 of ‘035, in order to determine the characteristic of the thermal interface.

Claim 29 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of ‘035 in view of Lehto, as stated above with respect to claim 21 of the instant application, and further in view of claim 14 of ‘035.
Referring to claim 29 of the instant application, claim 20 of ‘035 in view of Lehto claim all of the limitations of claim 29 of the instant application, as stated above with respect to claim 21 of the instant application, except for claim 20 of ‘035 claiming that the computer-readable medium having the computer program stored thereon further comprises instructions to cause the instrument to determine that the thermal interface is acceptable responsive to the calculated thermal resistance value being below the predetermined resistance threshold value.
However, claim 14 of ‘035 claims that the computer-readable medium having the computer program stored thereon further comprises instructions to cause the instrument to determine that the thermal interface is acceptable responsive to the calculated thermal resistance value being below the predetermined resistance threshold value in order to determine a characteristic of the thermal interface.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 20 of ‘035 in view of Lehto by claiming that the computer-readable medium having the computer program stored thereon further comprises instructions to cause the instrument to determine that the thermal interface is acceptable responsive to the calculated thermal resistance value being below the predetermined resistance threshold value, as in claim 14 of ‘035, in order to determine the characteristic of the thermal interface.

Claim 30 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of ‘035.
Referring to claim 30 of the instant application, claim 16 of ‘035 (see base claim 13 of ‘035) claims detecting a defect in a thermal interface of an instrument and a consumable, comprising:
contacting a consumable with a thermal component of an instrument to form a thermal interface;
driving the thermal component using a periodic sine wave input based on a predetermined interrogation frequency;
measuring a thermal response signal (temperature output) using a temperature sensor of the instrument responsive to driving the thermal component using the periodic sine wave input;
determining (calculating) a phase offset of the thermal response signal responsive to the periodic sine wave input; 
calculating (determining) a thermal resistance value for the thermal interface using a calibrated resistance-phase offset equation and the determined phase offset; and
comparing the calculated thermal resistance value to a predetermined resistance threshold value.

Referring to claim 31 of the instant application, claim 16 of ‘035 claims all of the limitations of claim 31 of the instant application, as stated above with respect to claim 30 of the instant application, wherein claim 16 of ‘035 claims determining a presence of a defect at the thermal interface responsive to the calculated thermal resistance value.

Claim 35 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of ‘035 in view of claim 14 of ‘035.
Referring to claim 35 of the instant application, claim 16 of ‘035 claims all of the limitations of claim 35 of the instant application, as stated above with respect to claim 30 of the instant application, except for determining that the thermal interface is acceptable responsive to the calculated thermal resistance value being below the predetermined resistance threshold value.
However, claim 14 of ‘035 claims determining that the thermal interface is acceptable responsive to the calculated thermal resistance value being below the predetermined resistance threshold value in order to determine a characteristic of the thermal interface.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 16 of ‘035 by claiming determining that the thermal interface is acceptable responsive to the calculated thermal resistance value being below the predetermined resistance threshold value, as in claim 14 of ‘035, in order to determine the characteristic of the thermal interface.

Claim 36 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of ‘035, as stated above with respect to claim 36 of the instant application, in view of claim 17 of ‘035.
Referring to claim 36 of the instant application, claim 16 of ‘035 claims all of the limitations of claim 36 of the instant application, as stated above with respect to claim 30 of the instant application, except for the thermal component comprising a thermoelectric cooler.
However, claim 17 of ‘035 claims that the thermal component comprises a thermoelectric cooler for determining a characteristic of the thermal interface.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 16 of ‘035 by claiming that the thermal component comprises a thermoelectric cooler, as in claim 17 of ‘035, in order to determine the characteristic of the thermal interface.

Claim 37 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of ‘035, as stated above with respect to claim 30 of the instant application, in view of claim 18 of ‘035.
Referring to claim 37 of the instant application, claim 16 of ‘035 claims all of the limitations of claim 37 of the instant application, as stated above with respect to claim 30 of the instant application, except for the consumable comprising a flow cell.
However, claim 18 of ‘035 claims that the consumable comprises a flow cell for determining a characteristic of the thermal interface.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 16 of ‘035 by claiming that the consumable comprises a flow cell, as in claim 18 of ‘035, in order to determine the characteristic of the thermal interface.

Claim 39 of the instant application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of ‘035.
Referring to claim 39 of the instant application, claim 15 of ‘035 (see base claim 13 of ‘035) claims detecting a consumable in an instrument, comprising: 
driving a thermal component of an instrument using a periodic sine wave input based on a predetermined interrogation frequency;
measuring a thermal response signal (temperature output) using a temperature sensor of the instrument responsive to driving the thermal component using the periodic sine wave input; 
determining (calculating) a phase offset of the thermal response signal responsive to the periodic sine wave input; 
calculating (determining) a thermal resistance value for the thermal interface using a calibrated resistance-phase offset equation and the determined phase offset; 
comparing the calculated thermal resistance value to a predetermined resistance threshold value; and 
determining that a consumable is not loaded (not inserted) into the instrument based on the compared calculated thermal resistance to the predetermined resistance threshold value.

Allowable Subject Matter
Claims 24, 26-28, 32-34, 38, and 40 are objected to as being dependent upon a rejected base claim.

Claims 21-40 would be allowable if rewritten or amended to overcome the objections set forth in this Office action, and upon the proper filing of a terminal disclaimer.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
An instrument comprising instructions to cause the instrument to determine a phase offset of the thermal response signal responsive to the periodic sine wave input, and calculate a thermal resistance value for the thermal interface using a calibrated resistance-phase offset equation and the determined phase offset (claim 21).
A method for detecting a defect in a thermal interface of an instrument and a consumable, comprising determining a phase offset of the thermal response signal responsive to the periodic sine wave input; and calculating a thermal resistance value for the thermal interface using a calibrated resistance-phase offset equation and the determined phase offset (claim 30).
A method for detecting a consumable in an instrument, comprising determining a phase offset of the thermal response signal responsive to the periodic sine wave input; calculating a thermal resistance value for the thermal interface using a calibrated resistance-phase offset equation and the determined phase offset; and determining a consumable is not loaded into the instrument based on the compared calculated thermal resistance to the predetermined resistance threshold value (claim 39).

Conclusion
The references made of record by the examiner and not relied upon are considered pertinent to applicant's disclosure by disclosing testing a thermal barrier, but do not disclose the allowable subject matter stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
11/30/22